opal

Case 4:20-cr-00150-CVE Document 16 Filed in USDC ND/OK on 09/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

Plaintiff,

V.

ADAM MAXWELL DONN,
Defendant.

THE UNITED STATES ATTORNEY CHARGES:

Case No. © 0 CR 15 U CVE

 

)

)

) INFORMATION

) [18 U.S.C. §§ 2261A(2)(B) and
) 2261(b)(5) — Cyberstalking]
)

)

)

)

FILED

SEP 0 8 2020

Mark C. McCartt, Clerk
US. DISTRICT COURT

Between on or about June 11, 2020, to on or about June 22, 2020, in the Northern

District of Oklahoma and elsewhere, the defendant, ADAM MAXWELL DONN,

knowingly used an interactive computer service, electronic communication service,

electronic communication system of interstate commerce, and other facility of interstate or

foreign commerce, with the intent to harass and intimidate G.B. and his wife S.B. by

engaging in a course of conduct that caused, attempted to cause, and would be reasonably

expected to cause substantial emotional distress to G.B., S.B., and their immediate family.

All in violation of Title 18,

2261(b)(5).

United States Code, Sections 2261A(2)(B) and

R. TRENT SHORES
UNITED STATES ATTORNEY
